[Cite as State v. Shropshire, 2021-Ohio-3848.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                        :
                                                      :
         Plaintiff-Appellee                           :   Appellate Case No. 29108
                                                      :
 v.                                                   :   Trial Court Case No. CRB2002275
                                                      :
 JACKIE SHROPSHIRE                                    :   (Criminal Appeal from Municipal Court)
                                                      :
         Defendant-Appellant                          :
                                                      :

                                                 ...........

                                                 OPINION

                           Rendered on the 29th day of October, 2021.

                                                 ...........

ERIK R. BLAINE, Atty. Reg. No. 0080726, Assistant Prosecuting Attorney, City of
Vandalia Prosecutor’s Office, 245 James E. Bohanan Memorial Drive, Vandalia, Ohio
45377
      Attorney for Plaintiff-Appellee

MARY ADELINE R. LEWIS, Atty. Reg. No. 0099711, 712 North King Street, Xenia, Ohio
45385
      Attorney for Defendant-Appellant

                                                 .............

WELBAUM, J.

        {¶ 1} Defendant-appellant, Jackie Shropshire, appeals from her conviction in the

Vandalia Municipal Court after the trial court found her guilty of one count of assault. In
                                                                                        -2-


support of her appeal, Shropshire contends that the State presented insufficient evidence

at her bench trial to support her conviction. Shropshire also contends that her conviction

was against the manifest weight of the evidence. For the reasons outlined below, the

judgment of the trial court will be affirmed.



                            Facts and Course of Proceedings

       {¶ 2} On November 9, 2020, Shropshire was charged by criminal complaint with

one first-degree-misdemeanor count of assault in violation of R.C. 2903.13(A). The

charge stemmed from allegations that Shropshire physically attacked the mother of her

two-year-old grandson outside the mother’s Vandalia residence. Shropshire pled not

guilty to the charge, and the matter proceeded to a bench trial on April 6, 2021.

       {¶ 3} At trial, the State presented testimony from the alleged victim (“B.J.”) and

Officer Andrew Wehner of the Vandalia Police Department. The defense presented

testimony from Shropshire’s adult daughter, Taylor Shropshire. There is no dispute that

Shropshire also has an adult son named JaQuan Shropshire, who is the father of B.J.’s

two-year-old son. Shropshire, therefore, is the paternal grandmother to B.J.’s son.

       {¶ 4} B.J. testified that on November 9, 2020, she was watching her children play

in the yard of her Vandalia residence when Shropshire and Taylor pulled up in their

vehicle. B.J., who was sitting in the driver’s seat of her own vehicle with the driver-side

door open, testified that Shropshire approached her vehicle while shouting profanities

and threats at her.    B.J. testified that she called 9-1-1 in response to Shropshire’s

conduct, but was unable to speak to the operator. B.J. testified that Shropshire then

physically attacked her inside her vehicle, which led to a fight between her and
                                                                                            -3-


Shropshire. B.J. also testified that Taylor joined the fight, which gave Shropshire the

opportunity to retrieve a metal car jack from the passenger side of B.J.’s vehicle. B.J.

further testified that Shropshire began hitting her with the car jack shortly before the police

arrived and broke up the fight.

       {¶ 5} When asked if she had had any prior problems with Shropshire or Taylor,

B.J. testified that she did not associate with either of them and that she did not start the

fight. B.J. testified that JaQuan must have asked Shropshire and Taylor to stop by her

residence, as B.J. noted that JaQuan was inside the residence at the time Shropshire

and Taylor arrived. B.J. also testified that she received medical treatment at the hospital

for injuries she sustained during the altercation, which included swelling on her head,

shoulder, and back.

       {¶ 6} Officer Andrew Wehner of the Vandalia Police Department testified that he

was the officer who responded to the altercation in question. Wehner testified that the

dispatcher sent him to the victim’s residence due to a 9-1-1 open line on which females

could be heard yelling in the background. Upon arriving at the scene, Wehner testified

that he observed multiple people standing outside the victim’s residence in a parking lot

yelling at one another. Wehner testified that he had to give multiple commands for the

parties to cease and desist for disorderly behavior. Wehner testified that he was able to

identify Shropshire, Taylor, JaQuan, and B.J. at the scene.

       {¶ 7} Continuing, Wehner testified that he took statements from the individuals

involved in the altercation and received different stories from each side.           Wehner,

however, testified that there were multiple independent witnesses located at an adjacent

apartment building who saw the altercation and gave statements corroborating B.J.’s
                                                                                          -4-


version of events. According to Wehner, the independent witnesses advised that B.J.

was sitting in the driver’s seat of her vehicle when Shropshire approached B.J. and started

hitting her, which caused B.J. to fight back. Wehner also testified that B.J. had fresh,

visible injuries on her head and shoulder. Wehner further testified that Shropshire’s story

changed a couple of times while he was interviewing her. Based on his investigation,

Wehner testified that he determined Shropshire was the primary aggressor and cited her

with first-degree-misdemeanor assault.

       {¶ 8} Shropshire’s daughter, Taylor, testified that on the day in question, JaQuan

called her and asked her to pick him up at B.J.’s residence. Taylor testified that she and

Shropshire thereafter drove to B.J.’s residence in Shropshire’s vehicle. Taylor testified

that when she and Shropshire arrived, JaQuan was outside with his and B.J.’s son.

Taylor testified that B.J. began yelling at them because Shropshire’s vehicle did not have

a car seat for her son to ride in. According to Taylor, B.J. ordered them to get her son

out of Shropshire’s vehicle. Taylor testified that B.J. started swinging at Shropshire when

Shropshire attempted to block B.J. from getting inside her vehicle. Taylor admitted that

she then started to fight with B.J. in order to defend Shropshire. Taylor insisted that

Shropshire was not directly involved in the fight, but was trying to break up the fight and

protect her from B.J. Taylor also denied seeing a car jack during the altercation.

       {¶ 9} Following this testimony, the parties made closing arguments during which

Shropshire’s counsel argued that the evidence demonstrated that Shropshire used force

against B.J. for purposes of defending herself and Taylor. Shropshire’s counsel also

argued that the State failed to meet its burden to prove that Shropshire did not act in self-

defense during the altercation. The trial court, however, determined that B.J.’s testimony
                                                                                         -5-


was credible and ultimately found Shropshire guilty of assault. After reaching its verdict,

the trial court sentenced Shropshire to 180 days in jail with all 180 days suspended on

the condition that Shropshire had no contact with B.J. and committed no criminal

violations for one year. The trial court also ordered Shropshire to serve one year of

probation and to pay a $50 fine and court costs.

       {¶ 10} Shropshire now appeals from her conviction, raising two assignments of

error for review. Because Shropshire’s assignments of error are interrelated, we will

address them together.



                                 Assignments of Error

       {¶ 11} Under her first assignment of error, Shropshire contends that her conviction

for assault was not supported by sufficient evidence because the State failed to prove

beyond a reasonable doubt that the force she used against B.J. was not in self-defense.

Under her second assignment of error, Shropshire contends that her conviction was

against the manifest weight of the evidence because the weight of the evidence

established that she was acting in self-defense during the altercation. We disagree with

each of Shropshire’s claims.

       {¶ 12} “A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense to allow the case to go to

the jury or sustain the verdict as a matter of law.” State v. Wilson, 2d Dist. Montgomery

No. 22581, 2009-Ohio-525, ¶ 10, citing State v. Thompkins, 78 Ohio St.3d 380, 678

N.E.2d 541 (1997). “When reviewing a claim as to sufficiency of evidence, the relevant

inquiry is whether any rational factfinder viewing the evidence in a light most favorable to
                                                                                          -6-


the state could have found the essential elements of the crime proven beyond a

reasonable doubt.” (Citations omitted.) State v. Dennis, 79 Ohio St.3d 421, 430, 683

N.E.2d 1096 (1997). “The verdict will not be disturbed unless the appellate court finds

that reasonable minds could not reach the conclusion reached by the trier-of-fact.”

(Citations omitted.) Id.

       {¶ 13} In contrast, “[a] weight of the evidence argument challenges the believability

of the evidence and asks which of the competing inferences suggested by the evidence

is more believable or persuasive.” (Citation omitted.) Wilson at ¶ 12. When evaluating

whether a conviction was against the manifest weight of the evidence, the appellate court

must review the entire record, weigh the evidence and all reasonable inferences, consider

witness credibility, and determine whether, in resolving conflicts in the evidence, the trier

of fact “ ‘clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.’ ” Thompkins at 387, quoting State

v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 14} Because the trier of fact sees and hears the witnesses at trial, we must defer

to the factfinder’s decisions whether, and to what extent, to credit the testimony of

particular witnesses.      State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL

476684, *4 (Aug. 22, 1997). “However, we may determine which of several competing

inferences suggested by the evidence should be preferred.” State v. Moore, 2d Dist.

Montgomery No. 26304, 2016-Ohio-5267, ¶ 8, citing Lawson at *4. “The fact that the

evidence is subject to different interpretations does not render the conviction against the

manifest weight of the evidence.” State v. Adams, 2d Dist. Greene Nos. 2013-CA-61

and 2013-CA-62, 2014-Ohio-3432, ¶ 24, citing Wilson at ¶ 14. A judgment of conviction
                                                                                      -7-


should be reversed as being against the manifest weight of the evidence only in

exceptional circumstances. Martin at 175.

      {¶ 15} As noted above, Shropshire was convicted of first-degree-misdemeanor

assault in violation of R.C. 2903.13(A).     That statute prohibits any “person [from]

knowingly caus[ing] or attempt[ing] to cause physical harm to another or to another’s

unborn.”   R.C. 2903.13(A).     In her appeal, Shropshire does not dispute that she

assaulted B.J. on the day in question, but instead argues that the assault was the result

of her defending herself and her daughter Taylor.

      {¶ 16} It is well established that “[t]he defense of self-defense may exonerate an

accused’s admitted use of force.” State v. Parrish, 1st Dist. Hamilton No. C-190379,

2020-Ohio-4807, ¶ 4, citing R.C. 2901.05(B)(1). Prior to March 28, 2019, self-defense

was an affirmative defense that the defendant had the burden of proving by a

preponderance of the evidence. However, the enactment of 2017 Am.Sub.H.B. No. 228

realigned that burden of proof by amending R.C. 2901.05 to provide the following:

             (A) * * * The burden of going forward with the evidence of an

      affirmative defense, and the burden of proof, by a preponderance of the

      evidence, for an affirmative defense other than self-defense, defense of

      another, or defense of the accused’s residence presented as described in

      division (B)(1) of this section, is upon the accused.

             (B)(1) A person is allowed to act in self-defense, defense of another,

      or defense of that person’s residence. If, at the trial of a person who is

      accused of an offense that involved the person’s use of force against

      another, there is evidence presented that tends to support that the accused
                                                                                          -8-


       person used the force in self-defense, defense of another, or defense of

       that person’s residence, the prosecution must prove beyond a reasonable

       doubt that the accused person did not use the force in self-defense, defense

       of another, or defense of that person's residence, as the case may be.

       {¶ 17} “Under R.C. 2901.05(B)(1) there are two burdens. The defendant has the

initial burden of production, which is the burden of producing evidence ‘that tends to

support’ that the defendant used the force in self-defense.” State v. Davidson-Dixon, 8th

Dist. Cuyahoga No. 109557, 2021-Ohio-1485, ¶ 18, quoting State v. Petway, 2020-Ohio-

3848, 156 N.E.3d 467, ¶ 55 (11th Dist.), citing State v. Carney, 10th Dist. Franklin No.

19AP-402, 2020-Ohio-2691, ¶ 31. “The burden then shifts to the state under its burden

of persuasion to prove beyond a reasonable doubt that the defendant did not use the

force in self-defense.” Id. “To satisfy this burden, the state must disprove at least one

of the elements of self-defense.”       (Citation omitted.)   Id.; State v. Fisk, 2d Dist.

Montgomery No. 28798, 2021-Ohio-1973, ¶ 49 (Tucker, P.J., concurring). “Thus, in

order to sustain its burden of proof, ‘the state must demonstrate (1) that the defendant

was at fault in creating the situation giving rise to the affray; [or] (2) that the defendant

lacked a bona fide belief that he was in imminent danger of death or great bodily harm

* * *; or (3) that the defendant violated a duty to retreat or avoid danger.’ ” Fisk at ¶ 49,

quoting State v. Smith, 8th Dist. Cuyahoga No. 109221, 2021-Ohio-1185, ¶ 21, citing

State v. Thompson, 141 Ohio St.3d 254, 2014-Ohio-4751, 23 N.E.3d 1096, ¶ 258.

       {¶ 18} In this case, B.J.’s testimony established that Shropshire was at fault in

creating the physical altercation at issue.    Specifically, B.J. testified that Shropshire

yelled profanities and threats at her, approached her vehicle, and began striking her while
                                                                                         -9-


she was sitting in the driver’s seat. Officer Wehner’s testimony also established that

multiple independent witnesses corroborated B.J.’s version of events and that Shropshire

was the primary aggressor. When viewed in a light most favorable to the State, this

evidence establishes that Shropshire created the violent situation and thus was not acting

in self-defense. Because there is evidence in the record establishing that Shropshire

was not acting in self-defense, Shropshire’s claim that the State failed to meet its burden

of proof with regard to self-defense lacks merit.

       {¶ 19} Shropshire’s manifest weight claim also lacks merit. After weighing all the

evidence and reasonable inferences, we do not find that the trial court clearly lost its way

and created a manifest miscarriage of justice when it found Shropshire guilty of assault.

The believability of the testimony was for the trial court to decide, and the trial court

reasonably determined that B.J.’s testimony about the altercation was more credible than

Taylor’s. We will not disturb this finding on appeal. The fact that the trial court believed

B.J.’s testimony over Taylor’s does not mean that Shropshire’s conviction was against

the manifest weight of the evidence.

       {¶ 20} For the foregoing reasons, Shropshire’s conviction for assault was

supported by sufficient evidence and was not against the manifest weight of the evidence.

Therefore, Shropshire’s first and second assignments of error are overruled.



                                        Conclusion

       {¶ 21} Having overruled both of Shropshire’s assignments of error, the judgment

of the trial court is affirmed.

                                       .............
                                    -10-


DONOVAN, J. and HALL, J., concur.



Copies sent to:

Erik R. Blaine
Mary Adeline R. Lewis
Hon. Cynthia M. Heck